J-S15036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARK QUINTIN GALLOWAY

                            Appellant                No. 1116 MDA 2014


                  Appeal from the Order Entered June 19, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0003033-2007


BEFORE: LAZARUS, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                           FILED MARCH 13, 2015

        Appellant Mark Quintin Galloway appeals from the order entered in the

Lancaster County Court of Common Pleas, denying his “Motion for Disclosure

of Facts Relevant to Sentence” (“motion for disclosure”). We affirm.

        Before Appellant filed his motion for disclosure, this Court summarized

the relevant facts and procedural history of this appeal in a memorandum

affirming the Post Conviction Relief Act (“PCRA”)1 court’s order dismissing

Appellant’s petition for relief:

          On June 3, 2007, [Appellant] was charged with four counts
          of attempted homicide, five counts of aggravated assault,
          and one count each of prohibited possession of a firearm
          and alteration or obliteration of marks of identification.
          See 18 [Pa.C.S.] §§ 901, 2702, 6105, 6117.             On
          September 8, 2008, [Appellant] entered an open guilty
____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S15036-15


          plea to the above-referenced charges, after which the trial
          court sentenced him to an aggregate sentence of forty-one
          and one-half years to one hundred years in prison.[2]
          [Appellant] filed a post-sentence motion, which the trial
          court denied. This Court affirmed [Appellant’s] judgment
          of sentence in January 2010. See Commonwealth v.
          Galloway, 991 A.2d 356 (Pa.Super.2010) (unpublished
          memorandum). In June 2010, [Appellant] timely filed a
          pro se PCRA Petition, after which [Appellant’s] newly-
          appointed counsel filed an amended PCRA petition. On
          August 29, 2011, the PCRA court denied the amended
          petition.

Commonwealth v. Galloway, 1683 MDA 2011 (filed July 19, 2012).

       This Court affirmed the PCRA court’s order on July 19, 2012. On June

5, 2014, Appellant filed his pro se motion for disclosure, which the court

denied on June 19, 2014. Appellant filed a pro se notice of appeal. On July

14, 2014, the court ordered Appellant to file a concise statement of errors

complained of on appeal, and Appellant timely complied on July 23, 2014.

       Appellant raises the following issue for our review:

          WHETHER COMMON PLEAS COURT JUDGE JOSEPH C.
          MADENSPACHER ERRED WHEN HE DENIED APPELLANT’S
____________________________________________


2
   Specifically, the court sentenced Appellant to: (1) Count 1, criminal
attempt homicide - 9 ½ to 20 years; (2) Count 2, criminal attempt homicide
- 7 ½ to 20 years; (3) Count 3, criminal attempt homicide - 9 ½ to 20
years; (4) Count 4, criminal attempt homicide - 9 ½ to 20 years; (5) Count
5, aggravated assault - merged for purposes of sentencing with Count 1; (6)
Count 6, aggravated assault - merged for purposes of sentencing with Count
2; (7) Count 7, aggravated assault - merged for purposes of sentencing with
Count 4; (8) Count 8, aggravated assault - merged for purposes of
sentencing with Count 3; (9) Count 9, aggravated assault - 5 ½ to 20 years;
(10) Count 10, person not to possess firearms - 3 to 6 years; (11) Count 11,
altering/obliterating marks of identification - 1 to 2 years. Trial Court
Opinion, filed January 6, 2010, at 5.



                                           -2-
J-S15036-15


         MOTION FOR DISCLOSURE OF FACTS RELEVANT TO
         SENTENCE,    ULTIMATELY,   FAILING  TO    ANSWER
         APPELLANT’S QUESTION CONCERNING THE LEGISLATIVE
         [STATUTE(S) THAT] AUTHORIZED THE COURT TO IMPOSE
         THE SENTENCE(S) THAT HAVE BEEN IMPOSED[?]

Appellant’s Brief at 4.

      Appellant argues that the trial court obstructed his right to appeal

because it refused to explain the authority it used to sentence him.      He

claims that he does not know what statutes the court used in sentencing

him, and consequentially cannot properly challenge his sentence.          He

concludes that the court erred by denying his motion for such information.

We disagree.

      The trial court was under no obligation to answer Appellant’s motion

seeking information when the appeal process had already concluded and

Appellant had no pending PCRA petition before this Court.          Appellant

requested yet another explanation for his sentence despite receiving multiple

opinions from the trial court and this Court in direct and PCRA appeals. The

Rules require no additional explanation for why the court denied the motion.

To the extent Appellant asked the court for information relating to his

sentence, the trial court attached a comprehensive summary of his

sentences and the underlying facts of the case to its Pa.R.A.P. 1925(a)

opinion, filed September 22, 2014. For any other questions, Appellant need

only consult the record of his case. Accordingly, we affirm.




                                    -3-
J-S15036-15


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2015




                          -4-